UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Warren Street, Newark, New Jersey (Address of principal executive offices) (Zip Code) (973) 286-2899 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the registrant's common stock, par value $0.00001 per share, outstanding as of March 1, 2011 was 76,682,404 shares. BIONEUTRAL GROUP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information. 19 Item 6. Exhibits. 19 Signature 20 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS January 31, 2011 Unaudited October 31, 2010 ASSETS Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses Prepaid Expenses-Related Parties Total Current Assets Property & Equipment - Net Intellectual Property net of accumulated amortization of $4,059,150 and $3,883,126 as of January 31, 2011 and October 31, 2010, respectively. Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable $ $ Accrued Compensation Related Party Payables Current Liabilities Long Term Liabilities Convertible Loans From Unrelated Party Convertible Loans From Director Convertible Loans From Stockholders Total Long Term Liabilities TOTAL LIABILITIES Commitments & Contingencies Equity: BioNeutral Group, Inc. Stockholders’ Equity Preferred Stock, $.001 par value; 5,000,000 shares authorized, with 800,000 designated as follows - - Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares authorized, 76,828 and 83,762 shares issued and outstanding at January 31, 2011 and October 31, 2010 respectively. Preference Liquation Value $1,384,827 at January 31, 2011 and $1,509,810 at October 31, 2010 included in Non controlling interest 77 84 Common Stock, $.00001 Par Value; 200,000,000 shares authorized, 76,515,737 shares and 74,643,115 shares issued and outstanding at January 31, 2011 and October 31, 2010 respectively. Additional Paid-in Capital Accumulated Deficit ) ) Total Bioneutral Group, Inc. Stockholders’ Equity Non controlling Interest Total Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 1 Table of Contents BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended January 31, Three Months Ended January 31, Revenues $ $
